
	
		III
		110th CONGRESS
		2d Session
		S. RES. 525
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2008
			Mr. Biden (for himself
			 and Mr. Lugar) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Recognizing the progress made by States
		  Parties to the Chemical Weapons Convention on the occasion of the Second Review
		  Conference.
	
	
		Whereas, on April 24, 1997, the Senate gave its advice and
			 consent to the ratification of the Convention on the Prohibition of the
			 Development, Production, Stockpiling and Use of Chemical Weapons and on Their
			 Destruction, with Annexes, done at Paris January 13, 1993 (commonly known as
			 the Chemical Weapons Convention and the CWC) (T.
			 Doc. 103–21);
		Whereas, the Chemical Weapons Convention entered into
			 force on April 29, 1997;
		Whereas, since the Chemical Weapons Convention entered
			 into force, more than 27,000 metric tons of chemical weapons have been
			 destroyed, representing over 35 percent of the declared chemical weapon
			 stockpiles worldwide;
		Whereas 11 chemical weapons destruction facilities are
			 currently in operation in 5 countries;
		Whereas none of the 65 chemical weapons production
			 facilities declared by 12 States Parties are producing chemical weapons, and
			 all but 4 of the facilities have been either verifiably destroyed or converted
			 for peaceful purposes in accordance with the Chemical Weapons
			 Convention;
		Whereas, on July 11, 2007, Albania became the first State
			 Party to completely eliminate its entire stockpile of chemical weapons, with
			 assistance from the Nunn-Lugar Cooperative Threat Reduction Program;
		Whereas membership in the Organization for the Prohibition
			 of Chemical Weapons now stands at 183 states, encompassing 98 percent of the
			 world’s population, up from 87 States Parties when the Chemical Weapons
			 Convention entered into force;
		Whereas the First Special Session of the Conference of the
			 States Parties to Review the Operation of the Chemical Weapons Convention was
			 opened on April 28, 2003, and 113 States Parties participated in the First
			 Review Conference; and
		Whereas the Second Review Conference of the Chemical
			 Weapons Convention opened on April 7, 2008, in The Hague, Netherlands: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)reaffirms its
			 support for the purposes, operations, and undertakings of the Chemical Weapons
			 Convention, which have served the interests of international peace and security
			 and the national security interests of the United States;
			(2)notes the
			 progress that has been made by States Parties to the Chemical Weapons
			 Convention toward the elimination of stockpiles of deadly chemical weapons in
			 possessor states, and urges continued progress toward that goal;
			(3)calls on all
			 States Parties—
				(A)to continue their
			 compliance with their obligations under the Chemical Weapons Convention to
			 permit the monitoring and verification of the inactivation, and later
			 destruction or conversion, of all chemical weapons production facilities, as
			 well as the destruction of chemical weapons stockpiles;
				(B)to submit and
			 allow verification of the consistency of industrial chemical declarations;
			 and
				(C)to allow the
			 effective monitoring of the non-diversion of chemicals for activities
			 prohibited under the Chemical Weapons Convention; and
				(4)calls on all
			 States Parties to adopt the necessary laws, regulations, and enforcement
			 practices to ban chemical weapons activities, pursuant to Article VIII of the
			 Chemical Weapons Convention and United Nations Security Council Resolution 1540
			 (2004), and to afford appropriate legal and regulatory assistance to other
			 countries so as to achieve full implementation of the Chemical Weapons
			 Convention.
			
